Citation Nr: 18100353
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 09-49 671
DATE:	April 9, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened.  
Service connection for right ear hearing loss is denied.
An effective date earlier than August 11, 2011, for the award of a 100 percent rating for hearing loss is denied.
FINDINGS OF FACT
1. An August 1994 rating decision denied service connection for right ear hearing loss, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision; evidence received since the August 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.
2. A right ear hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates that a right ear hearing loss disability was not incurred in or caused by service.  
3.  The Veterans increased rating claim for hearing loss was received on December 23, 2011, and an ascertainable increase occurring during the one-year period before the filing of the claim was not shown.
CONCLUSIONS OF LAW
1. Evidence submitted to reopen the claim for service connection for right ear hearing loss is new and material, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  
2. The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
3. The criteria for an effective date earlier than December 23, 2011, for the award of a 100 percent rating for hearing loss have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1970 to October 1993.  This matter comes before the Board of Veterans Appeals (Board) on appeal from July 2009 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).
This matter was previously before the Board in June 2013 and May 2015 and was remanded for further adjudication.  The requested adjudication was completed, and the case has been returned to the Board for further appellate action.
The Board notes that in February 2010, the Veteran perfected an appeal of a July 2009 rating decision denying service connection for right ear hearing loss. Thereafter, in a December 2012 rating decision, a 100 percent rating was assigned for bilateral hearing loss based on the paired organs provision of  38 C.F.R. § 3.383(a)(3).  In a letter accompanying that decision, the RO advised the Veteran that it considered the 100 percent rating to be a full grant of the benefit sought on appeal with respect to  the issue of entitlement to service connection for right ear hearing loss and closed that claim.  However, in a January 2013 written statement, the Veteran expressly stated that he disagreed with the ROs decision to close the appeal with respect to the denial of service connection for right ear hearing loss.  Therefore, the Board will address the merits of that claim.
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
1. Reopening Service Connection for Right Ear Hearing Loss  
In an August 1994 rating decision, service connection was denied for right ear hearing loss, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the August 1994 rating decision is final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2017)
In July 2008, the Veteran filed a request to reopen the claim for service connection for right ear hearing loss.  In a July 2009 rating decision, the RO reopened the Veterans claim, but denied it on the merits.  Regardless of the ROs actions, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
A final claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New evidence means evidence not previously submitted           to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim. New and material evidence  can be neither cumulative nor redundant of the evidence of record at the time of    the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see      also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).
At the time of the August 1994 rating decision, the substantive evidence of record included the Veterans service treatment records.  The Veterans claim was denied because the medical evidence or record did not show right ear hearing loss severe enough to constitute a disability for VA compensation purposes.
Since the September 1994 rating decision, the evidence of record includes audiograms which show right ear hearing loss meeting the definition of disability for VA compensation purposes.  See 38 U.S.C. § 3.385 (2017).  As this new evidence relates to an unestablished fact necessary to substantiate the Veterans service connection claim for right ear hearing loss, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117-120.  
2.  Service Connection for Right Ear Hearing Loss 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within      one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  
For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are     less than 94 percent.  38 C.F.R. § 3.385; see Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss disability for VA purposes).  
The Veteran asserts that his right ear hearing loss was caused by acoustic trauma from operating and performing maintenance on trucks throughout his 23 years      of service.  Service personnel records indicate that the Veteran worked as a recovery vehicle operator, a light wheel vehicle mechanic, and a unit maintenance technician, which carry a high probability of hazardous noise exposure.   
The earliest legible audiogram in the Veterans service treatment records is dated November 1981 and showed pure tone thresholds in the right ear were 15, 10, 15, 15, and 20 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Upon the Veterans retirement in 1993, he reported a history of hearing loss, and on a June 1993 report of medical examination, the examiner noted hearing loss from working around vehicles [and] . . . maintenance of building[s].  A June 1993 audiogram showed pure tone thresholds in the right ear were 15, 0, 10, 20, and      25 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Upon the Veterans retirement, service connection was granted for left ear hearing loss, but denied for right ear hearing loss because audiometric testing did not show a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.
Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veterans right ear hearing loss was incurred in or caused by service.
Although the Veteran reported decreased hearing bilaterally in December 2004   and December 2005, audiometric testing performed in December 2005 again       did not show right ear hearing loss meeting the definition of a disability for VA compensation purposes.  A right ear hearing loss disability was not shown until July 2008, when a private audiogram demonstrated pure tone thresholds in the right ear were 10, 20, 25, 35, and 45 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
In July 2009, a VA examiner who evaluated the Veteran in February 2009 noted that some degree of non-organic hearing loss was suspected and opined that the Veterans right ear hearing loss was not caused by in-service noise exposure, as hearing tests were normal in the right upon his discharge from active duty.
In June 2017, another VA audiologist reviewed the evidence of record and opined that it is less likely than not that the Veterans right ear hearing loss disability       was incurred in or caused by service. Citing a study published by the Institute          of Medicine, the examiner explained that a prolonged delay in the onset of noise-induced hearing loss is unlikely, and there is insufficient scientific basis to conclude that permanent hearing loss attributable to noise exposure will develop long after such exposure.  The examiner further noted that there was no significant shift in hearing levels greater than normal measurement variability during the Veterans military service, and when applying Occupational Safety and Health Administration (OSHA) age correction factors to the Veterans 2008 audiogram, there was still no significant shift in hearing levels when compared to the Veterans earliest in-service audiogram.  There is no competent opinion to the contrary.  
Although the Veteran believes that his right ear hearing loss is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  Moreover, whether the decrease in hearing acuity the Veteran reportedly experienced in service or following service is in any way related to his subsequently diagnosed right ear hearing loss disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  In this regard, the diagnosis and etiology of hearing loss disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his current right ear hearing loss disability is not competent medical evidence.  
In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a right ear hearing loss disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.
 
3.  Earlier Effective Date Claim  
On December 23, 2011, the Veteran filed a claim for a permanent 100 percent rating for hearing loss.  In a December 2012 rating decision, a 100 percent rating was assigned for bilateral hearing loss, effective December 23, 2011.  
The assignment of the 100 percent rating for bilateral hearing loss was based on the paired organs provision of 38 C.F.R. § 3.383(a)(3), which states that if there     is hearing impairment in one ear compensable to a degree of 10 percent or more    as    a result of service-connected disability and hearing impairment meeting the provisions § 3.385 in the other ear as a result of nonservice-connected disability, then compensation is payable for the combination of the service-connected and nonservice-connected hearing loss as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  Because service connection is not in effect for right ear hearing loss, the only way for the Veterans hearing loss to meet the criteria for a 100 percent rating is by application of the paired organs provision of  38 C.F.R. § 3.383(a)(3).  See 38 C.F.R. § 4.85(f), Tables VI and VII (2017).
In a July 2014 written statement, the Veteran asserted that he is entitled to an effective date of 2007 for the assignment of the 100 percent rating because that is when his hearing loss increased in severity, and he filed a claim for an increased rating.  
As an initial matter, the Board notes that the Veteran previously filed a claim for an increased rating for hearing loss in July 2008.  In a June 2009 rating decision, the RO denied the Veterans claim and continued the noncompensable rating assigned  to his service-connected left ear hearing loss. The Veteran did not perfect an appeal of the June 2009 rating decision, and that decision became final. Because the June   rating assigned is a motion to revise the June 2009 rating decision based on clear   and unmistakable error (CUE).  However, no such motion has been filed.  See 38 C.F.R. § 3.105(a) (2017) (previous determinations which are final and binding will be accepted as correct in the absence of CUE); see also 38 C.F.R. § 20.1404 (2017) (a motion for revision of a decision based on CUE must be in writing and meet certain other requirements).
Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt    of application therefor.  38 U.S.C. § 5110(a).  The effective date of an award       for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  
Upon review of the record, the Board finds that an effective date earlier than December 23, 2011, for the assignment of the 100 percent rating for hearing loss   is not warranted.
As noted above, the Veterans current claim for an increased rating was received on December 23, 2011.  As such, he may be entitled to an effective date up to a year prior to that date if is factually ascertainable that an increase in disability occurred during the year preceding his claim.  See 38 C.F.R. § 3.400(o)(2).  
Although the Veteran believes that his hearing loss underwent an increase in disability prior to filing his increased rating claim, the objective medical evidence is of greater probative value as to the Veterans level of impairment than his assertions.  Moreover, disability ratings for hearing impairment are derived by       a mechanical application of the rating schedule to the numeric designations assigned after audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  A review of the medical evidence of record reveals no audiometric testing performed during the one-year period prior to the Veterans December 2011 claim.  Indeed, the most recent audiometric testing prior to December 2011 was performed during a February 2009 VA examination, which was considered by the RO in the June 2009 rating decision when it denied a compensable rating for hearing loss.  Based on the foregoing, the Board finds that it is not factually ascertainable that   the Veterans hearing loss underwent an increase in disability during the one-year period preceding his increased rating claim such that a 100 percent rating was warranted prior to December 23, 2011.  Accordingly, an earlier effective date is not warranted.
In sum, the preponderance of the competent, credible, and probative evidence        is against the claim, and an earlier effective date is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as        the preponderance of the evidence is against the claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Banister, Associate Counsel 

